Citation Nr: 1332251	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-13 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial disability for chronic obstructive pulmonary disease (COPD) in excess of 30 percent prior to February 19, 2010 and in excess of 60 percent thereafter.

2.  Entitlement to an initial compensable evaluation for laceration scar of the left arm.

3.  Entitlement to service connection for carpal tunnel syndrome of the left hand.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) as due to service connected disability.


REPRESENTATION

Appellant represented by:	Wayman L. Prince, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to June 1959.

This appeal to the Board of Veterans' Appeals (Board) comes from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing in front of the undersigned Veterans Law Judge was held in May 2013.  A transcript of the hearing has been associated with the Veteran's Virtual VA file.  

At the hearing, the Veteran's attorney argued the Veteran no longer works due to his service connected disabilities.  A TDIU claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, a "Rice" TDIU claim has been raised by the record in this case. 

The Board has reviewed the Veteran's Virtual VA file and finds that, aside form the hearing transcript, there are no additional relevant records contained therein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased disability rating for his service connected COPD and laceration scar of the left hand.  He also seeks service connection for carpal tunnel syndrome of the left hand.  After a careful review of the claim file, the Board finds that additional development is needed prior to deciding the claims.  

At the May 2013 hearing, the Veteran testified he had been treated at the VAMC in Houston, TX for his claimed disabilities.  He also testified that he had last been examined for his respiratory condition in March 2013.  A review of the claim file shows that the most recent VA outpatient records on file are from February 2008.  All outstanding VA treatment records must be associated with the claim file.  

The Board further notes that it appears that the most recent VA examination regarding the Veteran's scar of the left arm was conducted in 2007.  Due to the remoteness of the examination, a new examination must be conducted to properly assess the current level of severity of the Veteran's scar of the left arm.  

Finally, as noted the Veteran's attorney has argued that the Veteran can no longer work due to his service connected disabilities.  This is an implied claim for TDIU.  Rice, supra.  TDIU may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2012).  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice, supra. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should obtain all of the VA outpatient treatment records from February 20089 through the present from the VAMC in Houston, Texas, must be associated with the claim file.  If any VA examination was conducted in March 2013, the same must be associated with the claim file. 

2.  The RO should schedule the Veteran for a VA examination to determine the current level of severity of the laceration scar of the left hand.  All necessary tests should be conducted.  A complete rationale for any opinion rendered must be provided.  

3.  The RO should develop the TDIU claim as necessary.  

4.  Following the above, the RO should review all the relevant evidence and re-adjudicate the claims.  If the desired benefits are not granted, an appropriate supplemental statement of the case (SSOC) should be issued.  The Veteran and his attorney should be afforded an opportunity to respond to the SSOC before the claims folder is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


